In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2525 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                   v. 

EDWARD C.M. MOLTON, JR., 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
          No. 3:12-CR-30116-MJR — Michael J. Reagan, Judge. 
                      ____________________ 

    ARGUED DECEMBER 11, 2013 — DECIDED FEBRUARY 18, 2014 
                  ____________________ 

   Before  WOOD,  Chief  Judge,  and  FLAUM  and  SYKES,  Circuit 
Judges. 
     FLAUM,  Circuit  Judge.  A  jury  convicted  Edward  Molton, 
Jr., of unlawful possession of a ﬁrearm by a convicted felon, 
in violation of 18 U.S.C. § 922(g). The district court sentenced 
Molton to 108 months’ imprisonment, which is substantially 
higher  than  the  advisory  guidelines  range  of  63  to  78 
months. Molton ﬁrst attacks his conviction, arguing that the 
district  court  should  have  excluded  evidence  of  his  gang 
No. 13‐2525                                                         2 

aﬃliation, and that the evidence was insuﬃcient to support 
a  conviction.  He  then  contends  that  his  above‐guidelines 
sentence is substantively unreasonable. We aﬃrm. 
                          I. Background 
    On  the  evening  of  March  14,  2012,  Kenneth  Brown  was 
shot  in  the  neck  and  head  while  driving  in  East  St.  Louis, 
Illinois. FBI Special Agents Nick Manns and Bryan Yingling 
were working the W.A.V.E. detail (a local‐state‐federal joint 
force) in East St. Louis. They heard about the shooting over 
their  radios  and  went  to  the  scene,  where  they  saw  that 
Brown’s  car  was  riddled  with  bullet  holes.  Brown  had 
already been taken to the hospital; he ultimately survived. 
    Agent  Manns  was  familiar  with  Brown  as  the  leader  of 
the  Waverly  Crips  gang  in  East  St.  Louis.  Concerned  about 
the welfare of the Brown family, Agents Manns and Yingling 
drove  to  a  house  on  38th  Street  where  Brown  stayed  with 
family. The agents also expected some retaliation for Brown’s 
shooting and believed that his associates might gather at the 
38th Street home for that purpose. 
    When  Agents  Manns  and  Yingling  arrived  at  Brown’s 
residence, they saw people in the street in front of the house 
and  on  the  front  porch.  Some  approached  the  agents;  they 
said they were Brown’s family members and were preparing 
to  visit  Brown  in  the  hospital.  While  speaking  with  them, 
both agents saw a man (Molton) standing along a sidewalk to 
the  northeast  of  their  car.  Molton  was  standing  across  the 
street  from  Brown’s  house,  near  a  chain  link  fence.  Behind 
Molton  was  a  large  tree.  Molton  neither  approached  the 
agents  nor  spoke  to  them.  The  agents  testified  that  he 
appeared wary of them. Molton was standing with his right 
No. 13‐2525                                                          3 

side  turned  away  from  the  street  and  the  agents.  Although 
the  agents  could  not  see  his  right  side  or  right  hand,  they 
believed  he  was  holding  a  firearm.  One  of  the  family 
members in the street then yelled toward the house, “It’s just 
the  feds.”  Immediately  thereafter,  the  agents  testified  that 
they  saw  Molton  make  a  quick  movement,  turn,  and  move 
toward  the  large  tree.  That  tree  momentarily  obstructed  the 
agents’  view  of  Molton,  but  then  Molton  returned  to  his 
initial  position  and  stood.  Both  agents  believed  that  Molton 
had dropped a firearm. 
   Agent  Yingling  approached  Molton  while  Agent  Manns, 
walking the short path he had seen Molton take, retrieved a 
semi‐automatic rifle from behind the tree. It was loaded with 
nineteen  live rounds, one of which was in the chamber. The 
agents said that Molton was nervous, shaking, and sweating 
profusely. They arrested him. 
     Brown’s  family  members  denied  knowing  Molton  and 
vice  versa,  but  they  seemed  unconcerned  that  Molton  was 
found across the street with a loaded assault rifle. Their lack 
of  alarm  convinced  the  agents  that  Molton  was  not  there  to 
harm the Brown family, but instead to support Brown and in 
response to his being shot. The agents did not see anyone else 
in  the  area.  Later  that  night,  though,  another  man  (Torcus 
Boone)  was  found  hiding  in  the  brush  near  Brown’s  house, 
across the street from where Molton had been standing. 
    Molton  told  Agent  Manns  that  he  lived  on  North  30th 
Street in East St. Louis, about eighteen blocks away from 38th 
Street. Molton said that just before his arrest, he had left his 
grandmother’s  house—located  directly  behind  Brown’s 
house—and walked to his girlfriend’s house, but no one had 
answered  the  door.  He  was  walking  back  to  his 
No. 13‐2525                                                          4 

grandmother’s house when he was arrested, he said. Molton 
denied possessing a firearm or disposing of one. 
    Jevon  Strayhorn,  a  cellmate  of  Molton’s  while  both  were 
awaiting  trial,  testified  at  Molton’s  trial  as  a  government 
witness. According to Strayhorn, Molton told Strayhorn that 
he  was  a  “Tres  Nine  Waverly  Crip,”  and  that  he  “put  in 
work”  for  his  gang.  Molton  said  that  on  the  night  of  his 
arrest,  a  friend—“one  of  the  big  people”  in  the  Waverly 
Crips—was  shot  in  retaliation  for  a  shooting  that  occurred 
some time ago. After his friend was shot, Molton said that he 
received a call, and that he and a partner went to the friend’s 
house and got an assault rifle from someone on the porch. He 
then walked across the street and waited for a friend to bring 
something  to  wipe  down  the  gun.  When  the  agents’  car 
arrived,  Molton  thought  it  was  that  friend.  When  someone 
yelled,  “It’s  just  the  feds,”  Molton  ducked  back  and  hid  the 
rifle by a tree. Molton shared with Strayhorn his concern that 
his  fingerprints  would  be  found  on  the  rifle,  and  he 
experimented by pressing his hands on the stainless steel cell 
doors to see if his fingerprints were left behind. 
    Molton  was  charged  with  unlawful  possession  of  a 
firearm  by  a  convicted  felon,  in  violation  of  18  U.S.C. 
§ 922(g).  After  a  three‐day  trial,  the  jury  found  him  guilty. 
The  court  sentenced  him  to  108  months’  imprisonment  and 
three  years  of  supervised  release.  We  will  relay  additional 
information below about the trial and sentence. 
                          II. Discussion 
   A. Evidence of Molton’s gang involvement 
   Before  trial,  Molton  moved  to  preclude  the  government 
from mentioning, in its case‐in‐chief, both Brown’s shooting 
No. 13‐2525                                                            5 

and  Molton’s  alleged  gang  involvement.  The  court  denied 
Molton’s  motion,  reasoning  that  Molton’s  alleged 
membership  in  Brown’s  gang  was  relevant  to  multiple 
aspects of the case: “the overarching factual scenario at issue, 
Molton’s  presence  at  the  scene,  and  why  he  would  have  a 
rifle.”  We  review  this  ruling  for  abuse  of  discretion.  United 
States v. Alviar, 573 F.3d 526, 536 (7th Cir. 2009). 
     Relevant evidence  is  generally admissible under  Federal 
Rule  of  Evidence  402,  but  may  be  excluded  if  it  is  unduly 
prejudicial. See Fed. R. Evid. 403. Evidence of gang affiliation 
must  be  handled  with  care,  because  “a  jury  is  likely  to 
associate  gangs  with  criminal  activity  and  deviant 
behavior,”  raising  the  “specter  of  guilt  by  association  or  a 
verdict influenced by emotion.” United States v. Santiago, 643 
F.3d  1007,  1011  (7th  Cir.  2011)  (citation  and  internal 
quotation  marks  omitted).  Accordingly,  “we  examine  the 
care  and  thoroughness  with  which  a  district  judge 
considered  the  admission  or  exclusion  of  [such]  evidence.” 
Id.  (citation  omitted).  Yet  we  have  repeatedly  upheld  the 
admission  of  gang  affiliation  evidence  when  it  is  more 
probative  than  prejudicial.  Id.;  see  also  United  States  v.  King, 
627 F.3d 641, 649 (7th Cir. 2010) (admission of gang evidence 
is  appropriate  “to  demonstrate  the  existence  of  a  joint 
venture  or  conspiracy  and  a  relationship  among  its 
members”  (citation  omitted));  United  States  v.  Montgomery, 
390  F.3d  1013,  1018–19  (7th  Cir.  2004)  (admission  of  gang 
evidence  proper  to  help  establish  motive);  United  States  v. 
Butler,  71  F.3d  243,  250–51  (7th  Cir.  1995)  (evidence  that 
defendant  acted  as  security  in  a  gang  was  admissible 
because it provided a motive for his gun possession). 
No. 13‐2525                                                                     6 

    In  this  case,  the  district  judge  correctly  summarized  the 
law and gave logical reasons for denying Molton’s motion to 
exclude  the  evidence.  We  accord  the  district  judge’s 
evidentiary  decision  “great  deference,  and  it  will  be 
disturbed only if no reasonable person could agree with” it. 
United  States v. Ozuna, 674 F.3d 677, 682  (7th  Cir. 2012).  We 
have  previously  admitted  gang  affiliation  evidence  for  the 
purpose  of  showing  motive,  including  in  gun  possession 
cases. Montgomery, 390 F.3d at 1018; United States v. Sargent, 
98  F.3d  325,  328  (7th  Cir.  1996)  (admission  of  gang 
membership evidence was not unduly prejudicial because it 
“was  necessary  to  explain  the  motive  behind  the  crime 
charged”);  Butler,  71  F.3d  at  251–52.  The  district  judge  also 
gave a limiting instruction, and we have suggested that such 
instructions  help  reduce  concerns  about  the  prejudice 
inherent in this kind of evidence. See, e.g., Ozuna, 674 F.3d at 
682;  Butler,  71  F.3d  at  251–52.  For  these  reasons,  the  district 
court’s evidentiary ruling was not an abuse of discretion. 
    B. Sufficiency of the evidence 
    Molton next argues that the evidence was insufficient to 
support  his  unlawful‐possession  conviction,  and  therefore 
the district court erred in denying his motion for a judgment 
of acquittal. We review sufficiency of evidence claims in the 
light  most  favorable  to  the  government  and  will  uphold  a 
jury verdict if “any rational trier of fact could have found the 
essential elements of the crime beyond a reasonable doubt.” 
United States v. Love, 706 F.3d 832, 837 (7th Cir. 2013).1 

                                                     
1 The briefing is somewhat unclear, but to the extent Molton also argues 

that he should have been granted a new trial, the standard is whether the 
verdict  is  so  contrary  to  the  weight  of  evidence  that  the  interests  of 
No. 13‐2525                                                                    7 

    In  Molton’s  case,  the  parties  stipulated  to  multiple 
elements  of  the  crime,  so  the  government  needed  to  prove 
only  one  thing  beyond  a  reasonable  doubt:  that  Molton 
knowingly  possessed  a  firearm  on  March  14,  2012.  Molton 
argues  that  no  one  saw  him  possess  a  firearm,  that  the 
government’s case consisted only of circumstantial evidence, 
that the agents did not know if anyone had been in the area 
of the recovered firearm prior to their arrival, that Molton’s 
alleged  sweating  could  actually  have  been  moisture  from 
rainfall that night, that Molton consistently denied having a 
firearm  to  Agent  Manns,  that  Molton  was  simply  returning 
to  his  grandmother’s  home  when  he  was  arrested,  and  that 
no  fingerprints  were  found  on  the  firearm.  Molton  also 
contends  that  the  agents  could  not  have  seen  him  clearly 
because  it  was  late,  dark,  and  there  were  no  streetlights. 
Finally,  Molton  says,  Strayhorn’s  testimony  was  unreliable 
and motivated by his desire for a lesser sentence. 
    These  are  all  potential  reasons  that  a  jury  might  have 
acquitted  Molton—but  this  jury  convicted  him.  The  jury’s 
determination was rational in light of the evidence it heard. 
Two  FBI  agents,  Manns  and  Yingling,  testified  that  Molton 
was  near  the  home  of  a  recently  shot  gang  leader,  standing 
with  his  body  angled  so  the  agents  could  not  see  his  right 
side  or  right  hand.  Molton  appeared  wary  of  them,  and  as 
soon  as  someone  yelled  “It’s  just  the  feds,”  Molton 
disappeared  for  a  moment  behind  a  nearby  tree.  Moments 
later,  the  agents  found  a  loaded  rifle  by  that  tree.  Molton, 
sweating  and  nervous,  told  the  agents,  “you  couldn’t  have 
                                                     
justice  require  a  new  trial.  See United States v. Washington, 184 F.3d  653, 
658 (7th Cir. 1999). We would deny this challenge as well, for the district 
court did not abuse its discretion on this record. See id. at 658–59. 
No. 13‐2525                                                             8 

seen  me,  it’s  too  dark.”  As  a  member  of  Brown’s  gang, 
Molton also had a motive  to be  carrying a firearm. Further, 
Strayhorn  testified  that,  while  he  shared  a  jail  cell  with 
Molton,  Molton  told  him  that  he  was  given  the  firearm  by 
someone on the front porch. 
    It  was  up  to  the  jury  to  determine  whether  to  credit  the 
testimony  of  these  witnesses.  United  States  v.  Woolfolk,  197 
F.3d 900, 904 (7th Cir. 1999). The jury also saw a video from 
the  FBI  agents’  dashboard  camera.  The  jury  therefore  knew 
how  dark  it  was  on  Brown’s  street  that  night—a  factual 
matter—but  chose  to  believe  the  agents.  Id.  Next,  Molton’s 
argument  that  the  government’s  case  consisted  entirely  of 
circumstantial evidence is unpersuasive because our Pattern 
Instruction  requires  the  jury  to  consider  both  direct  and 
circumstantial  evidence,  does  not  say  that  one  is  more 
compelling  than  the  other,  and  states  that  the  jury  decides 
how  much  weight  to  give  each  type  of  evidence.  7th  Cir. 
Crim. PJI 2.03. Finally, the lack of fingerprints on the firearm 
is unsurprising: trial testimony established that the rifle was 
well‐oiled, which reduces the odds of fingerprints. For these 
reasons, we affirm Molton’s conviction. 
    C. Substantive reasonableness of the sentence 
    When  reviewing  a  sentence,  we  must  first  be  sure  that 
the  district  court  committed  no  procedural  error,  United 
States  v.  Hill,  645  F.3d  900,  905  (7th  Cir.  2011),  and  none  is 
alleged  or  evident  here.  We  then  review  whether  the 
sentence is substantively reasonable in light of the 18 U.S.C. 
§ 3553(a) factors. United States v. Vallar, 635 F.3d 271, 278 (7th 
Cir.  2011).  This  substantive  review  is  for  an  abuse  of 
discretion,  irrespective  of  whether  the  sentence  is  above, 
below, or within the advisory guidelines range. Gall v. United 
No. 13‐2525                                                           9 

States,  552  U.S.  38,  51  (2007).  If,  as  here,  the  sentence  is 
outside  the  guidelines  range,  “the  district  court  must 
provide  a  justification  that  explains  and  supports  the 
magnitude of the variance.” United States v. Carter, 538 F.3d 
784,  789  (7th  Cir.  2008).  Thus,  a  more  significant  variance 
requires  a  more  significant  justification.  United  States  v. 
Taylor, 701 F.3d 1166, 1174 (7th Cir. 2012). However, we will 
uphold  an  above‐guidelines  sentence  as  long  as  the  district 
court  “offered  an  adequate  statement  of  its  reasons, 
consistent  with 18 U.S.C. § 3553(a),” for its sentence.  United 
States v. McIntyre, 531 F.3d 481, 483 (7th Cir. 2008). 
            i. The Presentence Investigation Report 
    The statutory maximum was 120 months’ imprisonment, 
and the PSR reported a guidelines range of 63 to 78 months 
based  in  part  on  Molton’s  criminal  history,  which  involved 
several prior offenses: aggravated unlawful use of a weapon 
as a juvenile; armed robbery; battery; unlawful possession of 
cannabis; and criminal trespass. Molton was on parole at the 
time of the present offense. 
    The  PSR  noted  that  Molton  does  not  have  a  good 
relationship  with  either  parent.  “His  mother  was  more 
interested  in  maintaining  her  relationships  with  the  men  in 
her life than her children, and his father was physically and 
mentally  abusive.”  When  Molton  was  twelve,  his  father 
made him strip naked, and then struck him repeatedly with 
an  extension  cord,  breaking  the  skin.  Due  to  the  abuse, 
Molton and his siblings avoided their father, who also used 
alcohol  and  drugs.  Molton  threatened  to  commit  suicide  at 
age eleven  in an attempt to get maternal attention, after his 
mother  allowed  a  boyfriend  to  beat  Molton.  Molton  is  now 
twenty‐three,  and  has  been  in  and  out  of  prison  since  age 
No. 13‐2525                                                          10 

seventeen.  He  and  his  siblings  were  mostly  raised  by  their 
grandmother in East St. Louis. 
           ii. Analysis of the district court’s approach 

    The  government  sought  a  120‐month  sentence  and 
Molton  sought  a  guidelines  sentence.  The  district  court 
sentenced Molton to 108 months’ imprisonment, a $500 fine, 
a  $100  special  assessment,  and  three  years  of  supervised 
release. The district judge explained his choice of sentence at 
the sentencing hearing and in a sentencing memorandum. 
    At the sentencing hearing, the judge did exactly what we 
have  encouraged  judges  to  do:  explain  the  relevance  of  the 
§ 3553(a)  factors  to  their  sentencing  decision.  See,  e.g.,  Hill, 
645  F.3d  at  905.  For  instance,  the  district  judge  considered 
this  particular  defendant’s  criminal  history  (“this  is  Mr. 
Molton’s  third  felony  involving  a  firearm”)  as  well  as 
mitigating  considerations  (his  “horrific  childhood”),  his 
characteristics (his “violent and dangerous” nature), and his 
respect  for  law  (“He  has  shown  little  or  no  respect  for  the 
law beginning at a young age. He is only 23. He has criminal 
history category of four and three weapon offenses. He was 
on parole at the time of the instant offense and just 12 days 
earlier  was  on  electronic  monitoring.”).  The  district  judge 
also  considered  specific  deterrence  (given  Molton’s  past,  “I 
am  afraid  he  is  likely  to  recidivate”;  “in  felonious  gun 
possession  cases  with  [violent]  individuals…,  guideline 
sentences  do  not  deter”).  The  judge  determined  that  a 
guideline  sentence  was  insufficient  punishment  for  a 
twenty‐three year old convicted of his third firearm offense. 
Viewing this defendant in comparison to others, though, the 
judge declined to sentence Molton to the statutory maximum 
because  that  type  of  punishment  “is  reserved  for  the  worst 
No. 13‐2525                                                             11 

of  the  worst.”  See  18  U.S.C.  § 3553(a)(6)  (instructing  district 
judges  to  sentence  defendants  so  as  to  “avoid  unwarranted 
sentence  disparities  among  defendants  with  similar  records 
who have been found guilty of similar conduct”). 
   Molton  argues  that  the  district  court  did  not 
appropriately consider his background and upbringing. But 
the  judge  did  consider  Molton’s  “horrific  childhood”  and 
abuse.  The  judge  chose  to  focus  to  a  greater  extent  on 
Molton’s  most  recent  six  years  of  repeated  crime,  but  this 
sort  of  weighing  is  not  an  abuse  of  discretion.  The  district 
court  must  impose  a  sentence  that  is  “not  greater  than 
necessary,” 18 U.S.C. § 3553(a), but the judge’s concern that 
Molton  would  continue  to  recidivate  is  not  unreasonable 
given his record, and is consistent with the § 3553(a) factors.2 
    Molton  next  takes  issue  with  a  thirty‐nine‐page 
sentencing  memorandum  that  the  district  court  filed  after 
sentencing Molton. The memo first described East St. Louis’s 
history  as  primarily  one  of  government  corruption,  scarce 
revenue, and crippling debt. It then relayed the city’s current 
realities: lack of economic opportunities, social services, and 
police presence; a declining population; and rampant crime, 
violence,  and  corruption.  This  memo  presented  extensive 
data on violent crime (murder, rape, assault, robbery, etc.) in 
East  St.  Louis  compared  to  other  American  (and 
international)  cities.  Finally,  the  memo  described  forty‐five 
prominent public corruption cases in the last thirteen years. 
The  memo  mentioned Molton only  three  times  in its  thirty‐

                                                     
2 Molton also argues that the district court did not adequately consider 

his “positive” qualities, but Molton did not point to anything specific for 
the court to consider. 
No. 13‐2525                                                                  12 

nine pages, where it repeatedly emphasized that Molton was 
not being blamed for the city’s decline. 
   In  light  of  this  memo,  Molton  argues  that  his  sentence 
was  substantively  unreasonable  because  the  court  gave 
undue  weight  to  irrelevant  concerns  like  corruption  and 
punished Molton for others’ crimes. The memo is somewhat 
unorthodox.  However,  we  ultimately  reject  Molton’s 
argument  because  we  find  that—viewing  the  memo  in 
conjunction  with  the  court’s  statements  at  the  sentencing 
hearing—the court weighed each of the § 3553(a) factors and 
provided sufficient rationales for its sentence. 
     The portion of the memorandum that describes the city’s 
history  of  corruption  and  its  recent  corruption  cases  is  not 
especially  relevant  to  Molton’s  sentence—the  memo 
provides no link between public corruption and gun‐related 
offenses  or  violent  crimes  more  generally.  If  the  district 
judge  had  commented  only  on  corruption  and  not  on 
Molton’s specific characteristics, we would need to remand; 
a district judge should consider general deterrence but must 
also hand down an “individualized” sentence. Gall, 552 U.S. 
at  50.  But  the  judge’s  sentencing  memorandum  also  details 
violent  crime  in  the  city,  and  this  consideration  is  valid  as 
part  of  the  general  deterrence  analysis.  In  fact,  our  cases 
have  often  viewed  general  deterrence  as  a  means  of 
preventing  like  or  related  crimes.3  Thus,  the  judge’s 

                                                     
3  For  instance,  we  have  approved  of  district  judges  considering  other 

corruption  convictions  or  data  when  sentencing  a  defendant  of  a 
corruption crime, or considering other violent crime convictions or data 
when sentencing a defendant of a violent crime. See, e.g., Hill, 645 F.3d at 
911 (affirming a sentence in a corruption case where the court “pointed 
to  the  widespread  corruption  in  East  St.  Louis  and  the  need  to  deter 
No. 13‐2525                                                                       13 

extended analysis of violent crime in East St. Louis ensured 
the relevance of the sentencing memorandum. 
    True,  this  memo  focuses  on  only  one  factor  (general 
deterrence),  but  that  was  intentional.  The  memo  merely 
buttressed  the  court’s  analysis  at  the  sentencing  hearing, 
which  appropriately  considered  the  other  § 3553(a)  factors. 
Thus, when viewing the hearing and the memo together, we 
find  that  the  district  court  considered  each  of  the  §  3553(a) 
factors and provided sufficient rationales for its sentence. In 
such  a  situation,  “we  must  give  deference  to  the  district 
court’s  determination  that  the  [§  3553(a)]  factors  justify”  its 
above‐guidelines sentence. Taylor, 701 F.3d at 1175. 
                                      III. Conclusion 
    We AFFIRM Molton’s conviction and sentence. 
                                                     
future  public  corruption”);  United  States  v.  Ingram,  427  F.  App’x.  531, 
533–34  (7th  Cir.  2011)  (“The  district  court,  however,  was  permitted  to 
consider  the  level  of  violent  crime  in  East  St.  Louis  when  gauging  the 
need  for  general  deterrence  to  protect  members  of  that  community.”); 
United States v. Anderson, 517 F.3d 953, 966 (7th Cir. 2008) (“The district 
court  referred  to  a  number  of  recent  public  corruption  scandals….  The 
judge  stressed  the  corrosive  effect  that  corruption  has  on  the  public 
trust….  Anderson  [—who  was  convicted  of  fraud  and  bribery—] 
believes  that  the  judge  put  too  much  weight  on  the  public  corruption 
scandals,  but  the  judge  was  simply  emphasizing  the  seriousness  of  the 
nature  of  the  crime  and  discussing  the  need  for  general  deterrence.”); 
United  States  v.  Jordan,  435  F.3d  693,  698  (7th  Cir.  2006)  (affirming 
sentence  for  repeat  child  molester  where  trial  judge  said:  “I  think  a 
severe  sentence  is  necessary  to  send  a  very  strong  message  that  this 
conduct  is  outrageous,  that  this  conduct  is  wrong,  that  this  conduct 
cannot  be  tolerated  in  a  civilized  society  that  cares  for  its  children.”); 
United  States  v.  Brubaker,  663  F.2d  764,  769  (7th  Cir.  1981)  (judge  gave 
stiffer sentence in order to generally deter, i.e., “to provide a deterrent to 
any who might be otherwise inclined to act as you have acted.”).